Citation Nr: 1745914	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the period prior to December 7, 2013, and a rating in excess of 20 percent from December 7, 2013, for right shoulder acromioclavicular arthritis with bicipital tendonitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1973 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By November 2014 rating decision, the RO granted a 20 percent rating for right shoulder acromioclavicular arthritis with bicipital tendonitis, effective from December 7, 2013.  The Veteran continued his appeal for higher ratings prior to and effective from December 7, 2013.

In January 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

In March 2016 and March 2017, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  For the period from March 17, 2010 through December 7, 2013, the Veteran's right shoulder acromioclavicular arthritis with bicipital tendonitis has more nearly approximated range of motion limited to shoulder level.

3.  For the entire period on appeal, the Veteran's right shoulder acromioclavicular arthritis with bicipital tendonitis has not been manifested by range of motion limited to midway between side and shoulder level; nonunion, malunion, or other deformity of the humerus; or ankylosis.

4.  For the period beginning on May 20, 2016, the Veteran's right shoulder acromioclavicular arthritis with bicipital tendonitis has more nearly approximated range of motion limited to shoulder level with additional functional loss due to pain. 


CONCLUSIONS OF LAW

1.  For the period from March 17, 2010 through December 7, 2013, the criteria for a 20 percent rating, but no higher, for right shoulder acromioclavicular arthritis with bicipital tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5202 (2016).

2.  For the period beginning December 7, 2013, to May 20, 2016, the criteria for a rating in excess of 20 percent for right shoulder acromioclavicular arthritis with bicipital tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5202.

2.  For the period beginning on May 20, 2016, the criteria for a 30 percent rating for right shoulder acromioclavicular arthritis with bicipital tendonitis due to additional compensation for functional loss have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In March 2016, the Board remanded the appeal for a current VA examination and in March 2017, the Board remanded the appeal for a VA examination which addressed the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016).  Pursuant to these remands, VA examinations were obtained in April 2016 and March 2017, and for reasons discussed below, the most recent examination complied with the factors outlined in 38 C.F.R. § 4.59 and Correia to the extent feasible.  As such, the Board finds that additional examinations are not warranted and that there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  The Veteran is right handed, and therefore his right shoulder is his major extremity.  38 C.F.R. § 4.69 (2016).  The Veteran's right shoulder disability has been rated under Diagnostic Codes 5010-5201, for traumatic arthritis and limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted when there is limitation of motion at shoulder level.  A 30 percent rating is warranted when there is limitation of motion at midway between the side and shoulder level.  A 40 percent rating is assigned when there is limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Higher evaluations are also available under Diagnostic Code 5202, which pertains to impairment of the humerus.  The Veteran has not at any time been found to have malunion, fibrous union, nonunion, loss of head, or recurrent dislocation of the humerus, and therefore this diagnostic code is not applicable and will not be further discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Similarly, although higher evaluations are available under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, the Veteran has not been shown to have ankylosis and therefore this diagnostic code will not be further discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  No higher rating is available under Diagnostic Code 5203, and therefore these criteria will not be discussed.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

In this case, the Veteran requested an increase in the evaluation for his right shoulder disability in October 2010.  Initially, the Board finds that for the period prior to December 2013, a 20 percent rating is warranted.  In a June 2011 correspondence, the Veteran reported that there were some days where he could lift the arm above the shoulder level but some days when he could not.  The evidence shows some support for this claim: a March 17, 2010 VA treatment record shows that the Veteran was unable to raise the right arm above shoulder level.  While other evidence during this period revealed less limited range of motion, the Board finds it plausible that the Veteran experienced more limited motion of the shoulder than was documented in treatment records.  Hence, with reasonable doubt resolved in favor of the Veteran, the Board finds that a 20 percent rating is warranted for the period prior to December 7, 2013.  See 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5201.  Because the March 17, 2010 VA treatment record showed that the increase took place within one year of the Veteran's October 2010 claim for an increased rating, the Board will assign an effective date of March 17, 2010.  See 38 C.F.R. § 3.400(o)(2).  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  Id.

With regard to entitlement to a rating greater than 20 percent, at a January 2011 VA examination, the Veteran reported pain, which was treated with naproxen, cortisone injections and hydrocodone.  He reported deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, symptoms of inflammation but no dislocation or subluxation, locking, effusions, or flare-ups of joint disease.  Physical examination revealed tenderness over the anterior shoulder area, especially over the biceps insertion, abnormal motion and guarding.  There were 140 degrees of flexion, 120 degrees of abduction, 50 degrees of internal rotation, and 60 degrees of external rotation.  There was objective evidence of pain following repetitions but no additional limitation after three repetitions.  There was no ankylosis.  X-rays revealed degenerative changes involving the acromioclavicular joint but no acute osseous abnormality involving the right shoulder.

At a December 2013 VA examination, the Veteran reported pain and "limited flexibility" in the right shoulder which had been was treated with cortisone injections and hydrocodone.  He denied flare-ups that impacted the function of the arm.  There were 130 degrees of flexion and 90 degrees of abduction, with objective evidence of painful motion beginning at 130 and 90 degrees respectively.  There was no additional limitation or functional loss after three repetitions.  There was functional loss including less movement than normal, excess fatigability, incoordination and pain on movement.  There was localized tenderness and guarding but normal strength in abduction and forward flexion.  There was no ankylosis.  There was a positive Hawkins' impingement test but negative empty-can test, infraspinatus test, subscapularis test.  There was no history of mechanical symptoms, or recurrent dislocation or crank apprehension and relocation tests.  Although there was tenderness on the acromioclavicular joint, there was no acromioclavicular joint condition or impairment of the clavicle or scapula.  October 2013 X-rays showed no acute fracture or dislocation in the shoulder joint but acromioclavicular joint arthrosis possibly correlating with impingement syndrome.

At an April 2016 VA examination, the Veteran reported pain which was treated with pain medication.  He denied flare-ups and any functional loss.  There were 150 degrees of flexion and 170 degrees of abduction, 65 degrees of external rotation and 50 degrees of internal rotation.  Pain was noted in all four movements but it did not result in functional loss.  There was tenderness to palpation and with movement.  There was crepitus.  There was no additional limitation or functional loss after three repetitions.  Strength was 4/5 in forward flexion and abduction but there was no atrophy.  There was no ankylosis, rotator cuff conditions, shoulder instability or dislocation.  There were no conditions or impairments of the humerus.  The Veteran regularly used a brace.  X-rays showed arthritis.

In a May 20, 2016 correspondence, the Veteran claimed that at the April 2016 VA examination, he was unable to lift his shoulder to more than a few degrees off the torso and not even close to parallel to the shoulder.  He alleged that the examiner was unqualified because she was a nurse and that the examination was biased and inadequate.  He requested to be examined by a "specialist."

At a March 2017 VA examination, the Veteran reported worsening of the right shoulder.  He reported that he took pain medication which made him drowsy.  His shoulder had been treated with Hydrocodone/Acetaminophen, Lidocaine, Tens and heating pad.  The Veteran reported flare-ups which resulted in tenderness to the touch, "real limited" range of motion, and required him to use his left hand more frequently.  He described functional impairment including difficulties with personal hygiene, tying shoes, driving, lifting and reaching.  There were 95 degrees of flexion and 90 degrees of abduction, 25 degrees of external rotation and 90 degrees of internal rotation.  After three repetitions, there were 95 degrees of flexion, 90 degrees of abduction, and zero degrees of external and internal rotation.  Active, nonweight bearing range of motion showed 95 degrees of flexion, 65 degrees of abduction, zero degrees of external rotation and zero degrees of internal rotation.  Passive, weight bearing range of motion showed 65 degrees of flexion, 65 degrees of abduction, zero degrees of external rotation, and 40 degrees of internal rotation.  The Veteran was unable to perform passive, nonweight bearing range of motion due to severe pain in the right shoulder.  The examination was being conducted during a flare-up.  The Veteran was able to lift less than 10 pounds, but could not push or pull or reach with the right shoulder.  Pain was noted in all four movements and it resulted in functional loss.  There was localized tenderness.  Strength was 3/5 in forward flexion and abduction but there was no atrophy.  The examiner was unable to perform rotator cuff testing.  There was no shoulder instability or dislocation and there were no conditions or impairments of the humerus.  The Veteran regularly used a sling.  The examiner remarked that she was unable to evaluate crepitus during the examination due to severe pain of the right shoulder and that the Veteran became tearful during range of motion of the right shoulder.

Although the Veteran alleged in the May 2016 statement that the April 2016 examination was invalid because the examiner was unqualified and he was barely been unable to move his shoulder from his torso, the mere fact that the examiner was not a specialist does not render her unqualified or render the examination inadequate.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant). Additionally, while the Veteran contends that the examiner was biased in her assessments, there is no evidence to support a finding that the examiner was biased in presenting her findings. The language of the examination is neutral, and the findings are objective clinical measurements. Further, the Veteran was afforded a subsequent examination which included extensive range of motion testing and which revealed results substantially similar to the prior VA examinations and to the objective evidence of record. Accordingly, the Board finds the April 2016 examination to be adequate.  

Based on the above, the preponderance of the evidence shows that throughout the appeal period, the Veteran's right shoulder, although painful, has been shown to have flexion of at least 65 degrees and often of much greater than 90 degrees.  In sum, as the full range of motion of the shoulder is 180 degrees, and the shoulder level is 90 degrees, the above evidence indicates that the Veteran's shoulder range of motion has not been limited to midway between the side and shoulder level and does not meet the schedular criteria for a higher rating for limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5201.
  
However, while the Veteran apparently denied flare-ups during his April 2016 examination, the Board construes his May 20, 2016, statement regarding the limited movement of the arm as a report of his functional loss during flare-ups, an observation he is competent to make. Moreover, the March 2017 examination indicated that certain movements could not be performed because of severe pain in the right shoulder.  Accordingly, the Board finds that  a 30 percent rating from May 20, 2016, is warranted based on functional loss. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also DeLuca, 8 Vet. App. 202.

In sum, the Board finds that a 20 percent rating, but no higher, is warranted for the period from March 17, 2010 through May 20, 2016, and a 30 percent rating is warranted from this point forward.


ORDER

For the period from March 17, 2010 through December 7, 2013, entitlement to a 20 percent rating, but no higher, for right shoulder acromioclavicular arthritis with bicipital tendonitis is granted, subject to the law and regulations governing the award of monetary benefits.

For the period from December 7, 2013, to May 20, 2016, entitlement to a rating in excess of 20 percent for right shoulder acromioclavicular arthritis with bicipital tendonitis is denied.

For the period beginning on May 20, 2016, entitlement to a 30 percent rating for right shoulder acromioclavicular arthritis with bicipital tendonitis due to functional loss is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


